Title: To George Washington from William Heath, 21 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 21. 1782.
                        
                        The night before last sixty or seventy recruits arrived from Massachusetts; among them ten or a dozen lads by
                            no means fit for soldiers at present, and two deserters from the enemy—One of the deserters went from here to the eastward
                            but about two months since. The small lads and the two deserters have not been distributed to the regiments, but remain at
                            West point Colonel Stewart has looked at the whole party, and objected to those I have mentioned; but he knows not what to
                            do with them—neither do I. The principal fault is with the muster-master who passed them—For, by the act of the State, I
                            take it, if the recruits are accepted and passed by a continental muster-master, the town and class are discharged. If
                            these lads are retained with the army, they cannot do the duty of soldiers in the field; if they are sent back, others
                            will not be sent in their room; if they are sent to the corps of invalids with a view to their growing stouter and being
                            formed soldiers, by the time they are fit for service in the field the time of their engagements will have expired; the
                            same will be the case should they be assigned to the music. Several were sent back the last year, and I recollect there was
                            much uneasiness in the state on account of it, and I believe one or more representations made to your Excellency on the
                            occasion, and finally many of them were collected and sent again to the army. I submit the matter in the present case to
                            your Excellency’s determination.
                        Lieutenant-colonel Badlam has been ordered on to join the army—and I have written to the other mustering
                            officers most pointedly respecting the muster of the recruits. If any are mustered who are not fit for service, it will be
                            the fault of the muster-masters; and it is my intention to order such of them relieved immediately as shall appear by the
                            recruits they send on, to have omitted their duty. 
                        Of the detachment which arrived the night before last, seven or eight deserted on the road. I have the honor
                            to be With the greatest respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                        
                            P.S. Two o’clock P.M. The inclosed is this moment come to hand.
                        

                     Enclosure
                                                
                            
                                Dr Sir,
                                Near Pines Bridge 21st May 1782
                            
                            I last evening received information from two different Persons, that there is an Expedition forming by
                                the Enemy, which is Supposed will be up the River as a Number of Vessels are got ready, and Troops are collecting to
                                embark, it is Said the Block House opposite Dobbs Ferry, will be thier first object; my Informant Says Delaceys Core
                                are Arming again, to come out in force very Soon, and thinks his information may be depended on, those who are
                                Acquainted with the Men that gives this Intelligence Say they are Men of Veracity. I am Dr Sir your
                                Most Obedt & very Humle Servt
                            
                                W. Clift Major Commdg On the Lines

                            
                        
                        
                    